W. SHARP, Judge.
James Russo, the Public Defender for the Eighteenth Judicial Circuit, seeks a writ of certiorari to quash a trial court’s order, requiring the public defender to represent Eric Selman in an evidentiary hearing. Selman had pled guilty to a sexual battery and was *271sentenced to serve a term of fifteen years in the state penitentiary. He filed a motion pursuant to Florida Rule of Criminal Procedure 3.850, claiming ineffective assistance of counsel. The evidentiary hearing is intended to deal with that issue. We grant the writ.
Although there may be a constitutional1 right to counsel if, among other things, the complexity of the evidentiary hearing requires the appointment of counsel, in this ease the trial court did not make such a finding. Absent the necessary findings, the appointment of the public defender in this case is contrary to section 924.066(3), Florida Statutes, which is part of the Criminal Appeal Reform Act of 1996. Thus the trial court’s order departed from the essential requirements of law and must be quashed.
Petition for Writ of Certiorari GRANTED.
GOSHORN and PETERSON, JJ., concur.

. Art. V, § 18, Fla. Const.; Graham v. State, 372 So.2d 1363 (Fla.1979); State v. Weeks, 166 So.2d 892 (Fla.1964).